Citation Nr: 1629873	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-24 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant, the Appellant's father, and M.W.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The record reflects that the Veteran resides in Wyoming and he testified at a July 2014 videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in Cheyenne, Wyoming.  Accordingly, the Cheyenne RO is the current agency of original jurisdiction for this appeal.  A transcript of the hearing is associated with the claims file.  

In May 2015, the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.
 
The Veteran appealed the denial of service connection for bilateral hearing loss disability and tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, pursuant to a Joint Motion for Remand dated that same month, the Court vacated the Board's decision and remanded the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is attributable to service.

2.  Tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  Tinnitus was incurred during wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, at the Veteran's July 2014 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As bilateral sensorineural hearing loss (SNHL) and tinnitus are organic diseases of the nervous system, and thus chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's DD Form 214 reflects that the Veteran was stationed on the USS Kitty Hawk during his service; his military occupational specialty was electrical/mechanical repairman.  The Veteran does not assert that he was in combat, nor are available service personnel records reflective of such.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  Nonetheless, the Board concedes in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

Service treatment records (STRs) include multiple audiological examinations.  

The Veteran's June 1992 enlistment examination shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
20
5
10
10
10

The Veteran denied hearing loss and ear trouble on the associated report of medical history upon entry.

A July 1992 reference audiogram shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
10
10 
15
LEFT
20
5
10
5
10


A March 1993 hearing conservation data examination shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
25
20 
30
LEFT
20
15
20
15
20


A July 1993 hearing conservation data examination shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
15 
25
LEFT
15
10
15
10
20

A January 1994 hearing conservation data examination shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
20
30
30
LEFT
20
20
20
15
20

A May 1994 hearing conservation data examination shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
30
15 
25
LEFT
20
15
5
-5
20

The Veteran's May 1994 exit examination shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
30
15
25
LEFT
20
15
5
15
20

The Veteran denied hearing loss and ear trouble on a report of medical history upon separation from active duty.  The Board notes that between service entry and service separation, the Veteran had some degree of hearing loss and upward threshold shifts.  

The Veteran was afforded a VA audiological examination in June 2012.  At that time, he was diagnosed with sensorineural hearing loss from 500-4000 Hertz bilaterally.  Audiological testing in June 2012 revealed the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
25
25
45
LEFT
25
25
25
25
50

The Maryland CNC world list speech recognition score was 94 percent for the left ear and 96 percent for the right ear.  Test results were valid for rating purposes.  

The 2012 VA examiner provided a negative nexus opinion between the Veteran's current hearing loss disability, tinnitus and service.   The Veteran's military occupational specialty had a moderate probability of exposure to hazardous noise.  He worked in the boiler room maintaining machinery and operated boilers and pumps.  He worked on and around the flight deck and hanger bay.  After service he was a truck driver and at the time of the examination he was in customer service at a hospital and did landscaping.  According the examiner, the Veteran's May 1994 entrance examination indicated hearing within normal limits through 4000 Hz with moderately severe loss in the right ear and severe loss in the right ear at 6000 Hz.  The Veteran's May 1994 separation examination showed hearing within normal limits through 4000 Hz for VA purposes with a moderate loss at 6000 Hz in the right ear and severe loss at 6000 Hz in the left ear.  The examiner noted an average 10 decibel change in threshold in the right ear between entrance and exit examinations.  However, the examiner noted the changes were not consistent with typical findings from exposure to hazardous noise.  Rather, the thresholds were within normal limits for VA purposes in both ears on the separation examination.  The VA examiner cited medical literature in support of his opinion and stated there was no scientific support for delayed onset hearing loss.  The examiner noted that a level of hearing loss did exist prior to service, but was not aggravated beyond normal progression in the military service.  In regard to tinnitus, the Veteran could not recall the exact date or circumstance of onset.  He reported it started several years prior to the examination and remembered hearing it when he got out of service.  The tinnitus was at least as likely as not a symptom associated with hearing loss as tinnitus was a symptom known to be associated with hearing loss.  

In a March 2013 addendum opinion, the VA examiner provided an opinion regarding the Veteran's tinnitus and service.  The VA examiner explained that, although the Veteran had current complaints of bilateral tinnitus, there was no specific event during military service associated with tinnitus.  There was no significant change in hearing thresholds during military service and therefore no nexus between military service and tinnitus.  

The Veteran, his father and girlfriend testified at the July 2014 Board hearing regarding the Veteran's symptoms of hearing loss.  The Veteran's father stated he noticed changes in the Veteran's hearing after he got out of the military because it looked like he was straining to hear him and he asked him to repeat himself.  He testified the Veteran's hearing had gradually gotten worse from the time he left the military.  The Veteran's girlfriend knew him two years and testified the Veteran's hearing was progressively worsening since the time she met him.  The Veteran testified the loudest noises he experienced in his lifetime occurred on the aircraft carrier.  He highlighted threshold shifts that were documented in service, especially at the 4000 range.  

Bilateral Hearing Loss Disability

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regarding bilateral hearing loss disability, the Board finds that the evidence of record demonstrates that service connection is warranted.   The results of his June 2012 VA audiological examination confirms that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  Furthermore, the Veteran has credibly stated that he experienced decreased hearing since the time of his in-service noise exposure, and that he did not have any significant post-service occupational or recreational noise exposure; service treatment records reflect a threshold shift during service. 

The Board acknowledges that the June 2012 VA examiner found that the Veteran's bilateral hearing loss disability was less likely than not caused by exposure to hazardous noise during service, while working as an electrical/mechanical equipment repairman in the engine room of a naval destroyer while aboard the USS Kitty Hawk.  However, the Board points out that the June 2012 VA opinion relies on the premise that sensorineural hearing loss occurs immediately following the hazardous noise exposure and stated that the approximately 10 decibel threshold shifts were insignificant.

The Veteran's competent and credible statements thus support a nexus between his current hearing loss disability and his in-service noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  The evidence weighing against the claim are the June 2012 and March 2013 VA opinions.  As to these negative nexus opinions, Board finds that it is inadequate and lacking in probative value, as the June  2012 VA examiner relied on the lack of a "significant" threshold shift from entrance to separation in finding that the Veteran's bilateral hearing loss is not related to service.  This VA examiner disregarded the Veteran's lay statements of continuity and lack of noise exposure since service.  In opining that the Veteran's bilateral hearing loss was not due to his military noise exposure, the examiner did not provide a rationale other than a lack of a significant threshold change during service age, despite confirmed in-service hazardous noise exposure and a 10 decibel threshold shift, however insignificant; audiological testing confirmed that the Veteran has current hearing loss disability.  

Moreover, as previously discussed, the Veteran credibly reported a history of decreased hearing in the years since service.  The June 2012 VA examiner's nexus opinion failed to address the Veteran's credible lay statements attesting the onset of decreased hearing during service or the significance of his documented history of noise exposure in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In this regard, the Board points out that the June 2012 VA examiner did not explain how the Veteran's exposure to hazardous noise exposure in service could not have caused his sensorineural hearing loss, given that there was a threshold shift during service; instead, the VA examiner found that, because the Veteran's thresholds were within normal limits during service and at separation, his current bilateral sensorineural hearing loss could not be related to service.  The Veteran's credible history of decreased hearing since service is consistent with hearing loss disability.

The Board reiterates that the absence of evidence of hearing loss at separation is not determinative as to whether his hearing loss disability is related to his military service and does not preclude service connection in this case.  Sensorineural hearing loss is associated with noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's bilateral hearing loss disability is at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Tinnitus

The Board also finds that service connection is warranted for tinnitus.  The Board again finds that the VA examiners' opinions to be inadequate.  The Board points out that the absence of evidence of tinnitus at separation or for many years after is not determinative as to whether tinnitus is related to military service and does not preclude service connection of tinnitus in this case.  See Hensley, supra.   See also 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Moreover, the March 2013 VA examiner's finding that the Veteran's tinnitus is not related to service because the Veteran could not remember a specific event associated with tinnitus, or the exact onset, lacks probative value, as the opinion does not specifically address the Veteran's specific assertions and the absence of any other causes of his tinnitus.  Instead, the Board points out that the June 2012 VA examiner acknowledged that the Veteran's tinnitus is a symptom associated with bilateral hearing loss disability.  

To the extent that the March 2013 VA examiner relied on the delayed onset of the Veteran's tinnitus as the sole explanation for the tinnitus not having the same etiology as the Veteran's bilateral hearing loss disability (in-service noise exposure), the opinion lacks probative value.  The opinion disregards the Veteran's competent and credible lay statements attesting that the onset of tinnitus is related to noise exposure during service, as well as a medical history devoid of other risk factors for tinnitus.  In this regard, the VA examiner's finding that the Veteran's tinnitus is unrelated to noise exposure in service is inconsistent with the evidence of record.  In short, other than the noise exposure in service, which caused his currently service-connected bilateral hearing loss disability, there is no other plausible cause for the Veteran's tinnitus.  

The Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure; harmful noise exposure is consistent with the conditions of his service.  See Buchanan, supra.  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


